Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 10-29 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Desai et al. teaches a storage stable ophthalmic formulation of polymeric quaternary ammonium compound in combination with non-steroidal anti-inflammatory drugs, such as bromfenac. See the abstract, column 2, lines 3-30. The use additional preservatives, such as polyquaternium-1, biguanides and hydroxypropyl methyl biguanide is taught in column 2, lines 49-52 and column 3, lines 25-35. The use of the non-ionic surfactants, such as poloxamers, tyloxapol and polyethoxylated castor oil is taught in column 3, lines 25-35. The use of bromfenac is taught in claim 5. The pH encompassing the claimed pH is taught in Example 1. Desai et al. differ from the claimed invention in the concentration of nonionic surfactants. Sawa teaches the use of bromfenac and its salts and hydrates in an ophthalmic formulation. See the abstract and column 4, lines 12-22. The use of the claimed non-ionic surfactants, such as, tyloxapol, polyoxyl 40 monostearate and polyethylene glycol 40 hydrogenated castor oil is taught in column 4, lines 63-67. The concentration of non-ionic surfactants is taught in column 6, lines 55-60. The pH ranging from 6-8.5 is taught in column 5, lines 61-65 and column 6, lines 1-3. The use of preservatives, such as, benzalkonium chloride, benzetonium chloride, chlorhexidine and borate buffer is taught in column 7, lines 27-39. It would have been obvious to a person skilled in the art to use the non-ionic surfactants at the claimed concentration range, considering that Sawa teaches such concentrations in combination with bromfenac is considered to be old and well known. The eye drop taught in table 12-15 do not have a polyol. The composition of Desai et al. is expected to have at least 90% of the original amount of 2-amino-3-(4-bromobenzoyl) phenylacetic acid after storage at 60 degree C, for 4 weeks, considering that the components disclosed by Desai encompass the components of the claimed invention and the concentrations of non-ionic surfactants can be incorporated from the teachings of Sawa et al.  The function of inhibiting decrease in preservative efficacy is the expected property of the combination of the relied upon references, which use the same components as the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHREH A FAY/Primary Examiner, Art Unit 1617